DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 10/18/2021 have been considered by the examiner (see attached PTO-1449).  

Response to Amendment
This communication is responsive to the applicant's amendment dated 11/15/2021.  The applicant(s) amended claims 1 and 12 (see the amendment: pages 2-6).

Response to Arguments
Applicant's arguments filed on 11/15/2021 with respect to the claim rejection under 35 USC 102/103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: pages 7-11) based on the newly amended claims is directed to new claim rejection with necessitated new ground (see detail below). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 12, amended limitations regarding “an image of a content” and “to select a service provider…” are failed to comply with the written description requirement because they are not specifically recited or clearly described in the original specification, so as to introduce new subject matter(s). 
Regarding claim 1-11 and 13-20, the rejection is based on the same reason described for claim 12, because the claims recite/include/inherit at least in part, the same/similar problematic limitation(s) as claim 12. 

Claim Rejections - 35 USC § 102/103
Claims 1-6, 10 and 12-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LEE et al. (US 2015/0324334) hereinafter referenced as LEE, or, in the alternative, under 35 U.S.C. 103 as obvious over LEE in view of DELUCA et al. (US 2018/0101855) hereinafter referenced as DELUCA.
claim 12, as best understood in view of claim rejection under 35 USC 112 (a), see above, LEE discloses ‘apparatus and method for executing application’ (title), comprising:
displaying (‘displayed’) an image (read on one of ‘icons’ on ‘screen’ as a synonym) of a content (read on the related/associated ‘text string’ on ‘displayed’ on the ‘screen’), (Figs. 4A and 5A, p(paragraph)40, p77-p78; Note: (i) the underlined portion is newly amended/added limitation(s) by the applicant; (ii) the amended term “an image of a content” is not recited in the original specification, so that it as a whole, is interpreted as an icon (image) with/without related text string displayed on a screen, in light of the specification: p90, p101)(;)
performing (‘performed’ or recognize via ‘text string recognizer 110’) an operation (such as ‘selection’ and/or ‘determine type of the text string’) to identify (‘determine’ and/or ‘classify’) a keyword (read on ‘a location’, ‘name’, ‘ID’, ‘password’, ‘word’ indicating a ‘place’, or ‘URL’,  ‘email address’, ‘phone number’, ‘count number’ in a broad sense’) corresponding to the content (the ‘icon’ and/or its related ‘text string’) which is currently displayed (same above), (Figs, 1, 4A, 5A, p40-p46, p77-p78),
identifying (‘determine’ and/or ‘classifying’) a category (or, ‘type’) corresponding to the identified keyword (same above), (p40-p46);
identifying (‘determine’) at least one application corresponding to the identified category (Figs. 4A, 5A, p40-p46, p69-p72, p77-p79),
 obtaining (‘generating’ and/or ‘using’) a use history (read on ‘usage history information’ or ‘history information’) of at least one application (at one application in ‘application list’ or 
providing, based on the use history (same above), guide information (read on information regarding ‘frequency’ (“number of uses”) of a text string’ and/or ‘arranged in order of a highest input frequency’, in light of the specification: p26) for guiding a user to select a service provider (interpreted as or corresponded to ‘a candidate application selected from the list’ to be ‘executed’) by the at least one application (at least one of ‘candidate applications’) (Figs. 4A and 5A, p8, p12, p17, p69-p79, wherein displaying candidate applications (list) ‘in order of a highest input frequency’ or displaying ‘application 411’ ‘before’ another ‘application 412’, implies or reads on claimed ‘guiding a user to select…’).  
In the alternative, it is noted that limitation regarding “image” in above “displaying” step is read on one of ‘icons’ on ‘screen’ disclosed by LEE (i.e. for 102 rejection), but LEE does not expressly/literately recite/disclose a word of “image”.  However, the same/similar concept/feature is well known in the art as evidenced by DELUCA who in the same field of endeavor, discloses ‘automated reward mechanism for graphic content selection’ (title), comprising ‘image’, ‘image data’ and/or ‘graphic item’ ‘displayed to user on a graphic display device’ or ‘touch screen’, using ‘recognition’/‘identification’ of ‘visual data’/‘graphic item’/‘object’/‘element’ within an ‘image’ via ‘metadata’ with tags, and providing ‘selection of graphic item’ in the image by a reviewing user of an interactive service via GUI for analyzing posted ‘text content’ associated with identified ‘graphic item’ or, via ‘a voice selection command’ for identifying ‘the item displayed’ (p55-p62).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of LEE and DELUCA together by providing a mechanism of 
As per claim 13 (depending on claim 12), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 13 (also see LEE: p56).
As per claim 14 (depending on claim 12), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 13 (wherein claimed “number of uses” is read on ‘frequency’ disclosed by LEE: p12).
As per claim 15 (depending on claim 14), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 15.
As per claim 16 (depending on claim 12), LEE  (or LEE in view of DELUCA) further discloses “identifying a plurality of keywords (read on ‘text string’ including multiple words, such as ‘email address’, ‘location’, ‘name’) corresponding to the identified category (same above); and based on utterance information (such as ‘input by the user’ via ‘voice recognition’ which is necessarily/inherently resulted in recognized words) including at least one of the plurality of keywords being identified from among a user's utterance history, providing guide information for guiding use of the identified utterance information (same above), (p40-p46, p64-70).  
As per claim 17 (depending on claim 16), the rejection is based on the same reason described for claims 12 and 16, because it also reads on the limitation(s) of claim 17.
claims 1-6, they recite a device (apparatus). The rejection is based on the same reasons described for claims 12-17 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein limitations regarding “a storage” and “a processor” also disclosed by LEE (see p92-p93).
As per claim 10 (depending on claim 1), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 10 (also see Fig. 4A, p12, p69-p70).

Claim Rejections - 35 USC § 103
Claims 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE  (or LEE in view of DELUCA) in view of (or further in view of) OJIMA et al. (US 2015/0052169) hereinafter referenced as OJIMA. 
As per claim 18 (depending on claim 12), even though LEE (or LEE in view of DELUCA) discloses “receiving information on the plurality of applications from a[n external] device; and based on a selection command for an application included in the guide information being selected” (as stated for claim 12, see above), LEE does not expressly disclose the device being “an external device” and “providing a control command for executing the selected application to the external device”.  However, the same/similar concept/feature is well known in the art as evidenced by OJIMA who in the same field of endeavor, discloses ‘video recording and reproducing system’ including ‘mobile terminal’, ‘digital television’ (or other ‘video recording and reproducing device(s)’, read on external device), and server(s) (also read on external device) communicated (receiving and transmitting) via network, providing ‘voice input  combine teachings of LEE (or LEE in view of DELUCA) and OJIMA together by providing a mechanism of communicating (receiving, transmitting, and/or providing) information and/or command(s) (control command) among a terminal, television, and server(s) including performing/operating (executing) selected application to an external device, as claimed, for the purpose (motivation) of offering a search using voice input that convenient for user (OJIMA: p5).  
As per claim 20 (depending on claim 112), the rejection is based on the same reason described for claim 18, because it also reads on the limitation(s) of claim 20 (wherein voice input recognized/extracted as command is read on claimed voice command).
As per claim 7 (depending on claim 1), the rejection is based on the same reason described for claim 18, because the claim recited the same/similar limitation(s) as claim 18.
As per claim 9 (depending on claim 1), the rejection is based on the same reason described for claim 20, because the claim recites the same/similar limitation(s) as claim 20.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (or LEE in view of DELUCA). 
As per claim 19 (depending on claim 12), even though LEE  (or LEE in view of DELUCA) discloses “a user voice related to at least one of a plurality of applications being 
As per claim 8 (depending on claim 1), the rejection is based on the same reason described for claim 19, because the claim recites the same/similar limitation(s) as claim 19.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LEE  (or LEE in view of DELUCA) in view of (or further in view of) NAKAOKA et al. (US 2016/0328206) hereinafter referenced as NAKAOKA. 
As per claim 11 (depending on claim 11), LEE  (or LEE in view of DELUCA) does not expressly disclose “to obtain the keyword based on sound which is being output through the speaker”.  However, the similar concept/feature is well known in the art as evidenced by NAKAOKA who in the same field of endeavor, discloses ‘speech retrieval device, speech retrieval method, and display device’ (title), comprising ‘voice recognition system’ including ‘television 10’ (p25-p28), and that “display controller 108 may output a message indicating that voice .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
January 14, 2022
/QI HAN/Primary Examiner, Art Unit 2659